United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1124
Issued: November 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2014 appellant, through counsel, filed a timely appeal from a March 24,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
claim for compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury or medical condition on October 17, 2012.
FACTUAL HISTORY
On November 1, 2012 appellant, then a 60-year-old dental assistant, filed an occupational
disease claim indicating weakness of her right arm and hand every time she worked with a left1

5 U.S.C. § 8101 et seq.

handed dentist. She explained that she was used to working with her right hand and she had to
stand up and find the right position to place her suction if the dentist was working on the right
side of the patient. Appellant first became aware of her condition and that it was caused or
aggravated by her employment on October 17, 2012. No additional evidence was submitted.
In a November 19, 2012 letter, OWCP advised appellant of the deficiencies in her claim
and provided her the opportunity to submit additional evidence. Appellant was requested to
submit within 30 days a response to the questionnaire regarding the factual aspects of her claim
and a comprehensive medical report from a physician supported by a medical explanation as to
how work factors caused or aggravated her condition.
In response, OWCP received a December 13, 2002 claim for compensation and a
December 12, 2012 request for physical therapy and work restrictions for appellant’s right arm
from Dr. Keith L. Komnick, a Board-certified orthopedic surgeon. In a January 9, 2013 report,
Dr. Paul Papierski, a Board-certified hand surgeon, indicated that appellant was off work from
January 9 to 10, 2013 and may return to medium work January 10 to February 13, 2013. He also
indicated that appellant had a follow-up appointment to schedule surgery.
By decision dated January 29, 2013, OWCP denied the claim on the grounds that
appellant had not established the medical component of fact of injury as the medical evidence
submitted failed to contain a diagnosis in connection with the event or a well-rationalized
opinion based on objective findings of whether and how any condition diagnosed was
attributable to identified work activities.
In a December 30, 2013 letter, appellant, through her attorney, requested reconsideration.
Physical therapy notes dated January 9, 2013 to March 12, 2014 were submitted along with
November 25 and a December 4, 2013 report from an occupational therapist and requests for
authorization of hand therapy.
In another January 9, 2013 report, Dr. Papierski provided a history of right wrist and
forearm pain, much worse since October 2011. He noted that appellant has worked as a dental
assistant for many years and works with patients as well as cleaning various kinds of equipment.
Dr. Papierski opined that appellant had right de Quervain’s tenosynovitis most likely related to
her job activities. Treatment options were discussed and appellant agreed to surgery. In a
November 1, 2013 report, Dr. Papierski noted that appellant was previously scheduled for
surgery but was apparently denied on the causation question from workers’ compensation. He
continued to opine that appellant has right de Quervain’s tenosynovitis with failed conservative
treatment. Appellant consented to surgical treatment. Dr. Papierski further diagnosed thumb
arthritis and stated treatment would be discussed postoperatively. He also provided reports with
work restrictions. On November 20, 2013 Dr. Papierski performed surgical release of right
de Quervains. He provided postsurgical reports on appellant’s status, additionally diagnosing
right middle trigger finger acquired. Dr. Papierski opined that she could resume work on
December 2, 2013 with a splint.

2

In a December 3, 2013 report, Dr. David Grosburg2 noted that appellant’s right wrist
became swollen on October 17, 2012, she was assisting with a spinal cord patient before that,
and injured her wrist because of the position of the patient. He opined that appellant injured her
wrist by work activity and diagnosed cellulitis.
By decision dated March 24, 2014, OWCP modified its prior decision to reflect that the
fact of injury had been established but denied the claim on the grounds that causal relationship
had not been established.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.5
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.8 Neither the mere fact that a disease or condition
2

Dr. Grosburg’s credentials are not of record.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

7

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

James Mack, 43 ECAB 321, 329 (1991).

3

manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.9
ANALYSIS
OWCP denied appellant’s claim on the grounds there was insufficient medical evidence
to establish that her diagnosed right hand conditions were caused or aggravated by either an
incident with a spinal patient on October 17, 2012 or by her work activities of assisting a lefthanded dentist. The Board affirms the decision.
Appellant alleged on her claim form that she experiences weakness of her right arm and
hand every time she works with a left-handed dentist. She attributed her condition to positioning
her suction when the left-handed dentist works on the patient’s left side of the mouth. Despite
OWCP’s request for further factual information, appellant did not provide further detail of the
duties she was required to perform and how often this occurred and if it only occurs while
working with a left-handed dentist. While Dr. Papierski provided a history of right wrist and
forearm pain, much worse since October 2011 and noted that appellant has worked as a dental
assistant for many years and cleans various kinds of equipment, he does not appear to be aware
of appellant’s complaints of experiencing right arm and hand pain every time she works with a
left-handed dentist. Thus, while he opined that appellant had right de Quervain’s tenosynovitis
most likely related to her general job activities, his opinion is not based on an accurate factual
background and is equivocal in nature.10 Furthermore, Dr. Papierski’s report lacks adequate
medical rationale as to how appellant’s work with a left-handed dentist or her work as a dental
assistant could result in the diagnosed condition of right de Quervain’s tenosynovitis.11 Thus,
Dr. Papierski’s reports are of little probative value in establishing appellant’s claim.
Dr. Grosburg noted in his December 3, 2013 report that appellant’s right wrist became
swollen on October 17, 2012 while assisting a spinal cord patient and diagnosed cellulitis.
However, there is no statement from appellant with regard to that event and, even if accepted as
factual, Dr. Grosburg provides no explanation in detail of how appellant’s condition
physiologically resulted from appellant’s assistance of a spinal cord patient.

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

D.F., Docket No. 09-1080 (issued December 7, 2009); Michael R. Shaffer, 55 ECAB 386 (2004).

11

See I.J., supra note 6; Victor J. Woodhams, supra note 7.

4

The physical therapy reports and reports from an occupational therapist are also
insufficient to establish appellant’s claim. Physical therapists and occupational therapists are not
a physician and a physical therapist’s or occupational therapist’s opinion regarding diagnosis or
causal relationship is of no probative value.12
The Board finds that the medical evidence does not establish that appellant sustained a
medical condition causally related to her federal employment. An award of compensation may
not be based on surmise, conjecture or speculation. Neither the fact that appellant’s condition
became apparent during a period of employment nor the belief that her condition was caused,
precipitated or aggravated by her employment, is sufficient to establish causal relationship.13
Causal relationships must be established by rationalized medical opinion evidence. As noted, the
medical evidence is insufficient to establish appellant’s claim. Consequently, OWCP properly
found that appellant did not meet her burden of proof in establishing her claim.
On appeal, appellant’s attorney argued that the decision is contrary to fact and law. As
noted above, the medical evidence does not establish that appellant’s diagnosed conditions are
causally related to the accepted October 17, 2012 event of assisting a spinal cord patient,
working with a left handed dentist, or the dental assistance duties. Reports from appellant’s
physicians failed to provide sufficient medical rationale based on a complete factual background
explaining the reasons why her diagnosed conditions were caused or aggravated by particular
employment duties. The need for such rationale is particularly important in view of the fact
appellant provided a vague description of her work activities and how long and often she was
required to perform them.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

12

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as physician as defined in 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as
follows: (2) physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law. See Merton J. Sills, 39 ECAB
572, 575 (1988).
13

Supra note 9.

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a medical condition causally related to her employment or the accepted October 17,
2012 incident.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

